Exhibit 10.2 Exa Corporation EMPLOYMENT AGREEMENT Suresh Sundaram This Agreement effective the 8th Day of August 2016 ("Effective Date"), between Exa Corporation ("Exa'' or the "Company") and Suresh Sundaram ("You") is entered into (a) in recognition of your senior executive role at Exa and (b) to outline the terms and conditions of your continued employment with Exa. 1. Duties: You are currently employed by Exa as Senior Vice President of Products and Marketing working out of the Burlington office and you accept the continuation of that employment under the terms set out in this Agreement. In the course of your employment and subject to your rights under Section 9 of this Agreement, you may be appointed to other positions within the Company or to positions with any one of the associated companies of Exa and you may be assigned additional or other duties. 2. Term: Your employment will continue until terminated by either you or the Company in accordance with the provisions of this Agreement. 3. Base Salary. You will be paid an annual base salary less applicable taxes, deductions and withholdings, payable in regular installments as determined by the Chief Executive Officer. This base salary will be subject to an annual review by the Compensation Committee. 4. Incentive Compensation. You will continue to be eligible to participate in the Company's annual incentive plan on substantially the same terms as other senior executives, at an agreed upon target bonus amount (the "Target Bonus"). The amount of your fiscal year Target Bonus will be determined by the achievement of specific performance objectives established by Executive Management and the Board of Directors at the beginning of each fiscal year. To qualify for the Target Bonus, you must remain employed with the Company through the date that the Target Bonus is determined and paid which will be no later than seventy-five (75) days after the close of the fiscal year. 5. Equity Arrangements. You will continue to be eligible to participate in and receive grants in any stock option agreement and restricted stock agreement or other equity-based or equity related compensation agreement, programs or agreements of the Company, as determined by the Board. 6. Benefits. The Company will continue to provide you the opportunity to enroll in the company's benefit programs currently offered to other senior executives in your geographic region. Each plan is offered to you, subject to the employee premium co-pay policies currently in effect. In addition, subject to approval of the Board of Directors, you will also continue to receive any other benefits offered or available to employees in similar senior roles at the Company. 7. Paid Time Off. Vacation and holidays are governed by Company policy. Those policies may be modified to comply with local statutory requirements. 8. Travel and Expenses. You will be reimbursed for reasonable business expenses incurred in connection with your employment, upon presentation of appropriate documentation in accordance with the Company's expense reimbursement policies. 9. Employment Terms/Severance. Either party may terminate this agreement at any time with or without notice, subject to the terms of this agreement and the severance provisions set forth in Exhibit A. 1 Obligations. During your employment, you shall devote your full business efforts to the Company. This obligation, however, shall not preclude you from engaging in appropriate civic, charitable or religious activities or, with the consent of the Board, serving on the boards of directors of companies that are not competitors to the Company, as long as the activities do not materially interfere or conflict with your responsibilities to or your ability to perform your duties of employment with the Company. Exa Policies. Your employment is governed by the Company's corporate policies and procedures as they currently exist and as they are developed in the future for general application to employees. In particular, and as a condition of your continued employment, you will be subject to the terms and conditions related to the Company's Intellectual Property, Proprietary Information and Confidentiality Agreement as outlined in Exhibit B and its Security Policy and Insider Trading Policy. Confidentiality. During the term of your employment by the Company and thereafter, you will not, directly or indirectly, use any Confidential Information (as hereinafter defined) other than pursuant to your employment by the Company or disclose to anyone outside of the Company any such Confidential Information whether by private communication, public address, publication or otherwise or to anyone within the Company who has not been authorized to receive such information, except as directed in writing by an authorized representative of the Company. The term "Confidential Information" as used throughout this Agreement means all trade secrets, proprietary information, know-how, data, designs, specifications, processes, customer lists, client lists and other technical or business information (and any tangible evidence, record or representation thereof), disclosed to or made known to you at any time, whether prepared, conceived or developed by you or by an officer, director, consultant or employee of the Company, or received by the Company from an outside source, which is in the possession of the Company (whether or not the property of the Company), which in any way relates to the present or future business of the Company, which is maintained in confidence by the Company, or which might permit the Company or its clients or customers to obtain a competitive advantage over competitors who do not have access to such trade secrets, proprietary information, or other data or information. Without limiting the generality of the foregoing, Confidential Information includes: (a) any idea, improvement, invention, innovation, development, technical data, design, formula, device, pattern, concept, art, method, process, machine, manufacturing method, composition of matter, computer program, software, firmware, source code, object code, algorithm, subroutine, object module, schematic, model, diagram, flow chart, chip masking specification, user manual, training or service manual, product specification, plan for a new or revised product, sample, compilation of information, or work in process, and any and all revisions and improvements relating to any of the foregoing (in each case whether or not reduced to tangible form); and (b) the name or other information of any employee, consultant, supplier, customer or client, or prospective customer or client, any sales plan, marketing material, plan or survey, business plan or opportunity, product or development plan or specification, business proposal, financial record, or business record or other record or information relating to the present or proposed business of the Company or any customer or client. Notwithstanding the foregoing, the term Confidential Information does not apply to information which the Company has voluntarily disclosed to the public without restriction, or which has otherwise lawfully entered the public domain. In the event that you are requested or required (whether by applicable laws, the requirements of any stock exchange, an order of a court of competent jurisdiction, a valid administrative, congressional or other order, a subpoena, a civil investigative demand or similar legal process) to disclose Confidential Information, you agree to notify the Company promptly of the request or requirement so that the Company may seek an appropriate protective order or waive compliance with the provisions of this Section 12. In the event that no such protective order or other remedy is obtained and that the Company does not waive compliance with this Section 12, you agree to furnish only that portion of the Confidential Information which you are reasonably advised by counsel is legally required and will exercise your best efforts to obtain reliable assurance that confidential treatment will be accorded the Confidential Information to the extent possible. You agree to cooperate with the Company and use your best efforts to prevent the unauthorized disclosure of all Confidential Information. You will notify the Company as soon as possible in the event of 2 any unauthorized disclosure of Confidential Information under this Agreement and will cooperate fully with the Company in remedying or mitigating the impact and extent of such disclosure. You understand that the Company from time to time has in its possession information which is claimed by customers, clients and others to be proprietary and which the Company has agreed to keep confidential. You agree that all such information will be Confidential Information for purposes of this Agreement. Non-Solicitation of Employees and Customers. During the Restricted Periods below, on your own behalf, or as owner, manager, stockholder, consultant, director, officer, or employee of any business entity other than the Company: (a) During the term of your employment by the Company and for a period of one year after the termination, you will not directly or indirectly hire, attempt to hire, or induce or solicit to be hired, as an employee or consultant or in any other capacity, any employee or consultant of the Company (or any person who may have been employed or engaged as a consultant by the Company during the one year prior to the termination of your employment by the Company), or assist in such hiring by any other person or business entity or encourage any such employee or consultant to terminate his or her employment or consultancy relationship with the Company; or (b) During the term of your employment by the Company and for the duration of your Severance period, you will not directly or indirectly solicit, induce, or divert any current or client of the Company, or any person or entity reasonably understood to be a prospective customer or client of the Company at the time of the termination (each of the foregoing a "Company Client"). You acknowledge that if you violate any of the provisions of this Section 13, the running of the Restricted Period will be extended by the time during which you engage in such violation(s). Non-Disparagement. You agree, other than with regard to employees in the good faith performance of your duties with the Company while employed by the Company, both during and for two (2) years after your employment with the Company terminates for any reason, not to knowingly disparage the Company or its officers, directors, employees or agents in any manner likely to be harmful to it or them or its or their business, business reputation or personal reputation. This paragraph will not be deemed to be violated by statements that are truthful, materially complete and made in good faith in required response to legal process or governmental inquiry. Legal Assistance. You will, both during and for five (5) years after your employment with the Company terminates for any reason, supply such information and render such assistance as may be reasonably required by the Company, its subsidiaries or affiliated companies in connection with any legal or quasi-legal proceeding to which either is or becomes a party. The foregoing will be at the full expense of the Company, including reasonable compensation and the expense of seeking advice of counsel in relation to the proceedings. Assignment of Rights. The Company shall have the right to assign this letter agreement to its successors and assigns, and all covenants and agreements hereunder shall inure to the benefit of and be enforceable by said successors or assigns. You shall not assign or transfer this letter agreement or any rights or obligations hereunder without the prior written consent of the Company, and any attempt to do so shall be void and of no force and effect. Notices. Any notice required or permitted to be given under this letter agreement will be given in writing by personal delivery, registered mail or by facsimile, to you at your last known address and to the Company at 55 Network Drive, Burlington, Massachusetts O1803, to the attention of Human Resources Manager. Amendments. This Agreement may not be changed, modified, released, discharged, abandoned, or otherwise amended, in whole or in part, except by an instrument in writing signed by you and the Company. Governing Law. This Agreement will be deemed to be made and entered into in The Commonwealth of Massachusetts, and be governed by, and construed and enforced in accordance with, the laws of The Commonwealth of Massachusetts, without regard to its principles of conflicts of laws. You hereby agree to consent to personal jurisdiction of the state and federal courts situated within Suffolk County, Massachusetts for purposes of enforcing this Agreement, and waive any objection that you might have to personal jurisdiction or venue in those courts. This Agreement is executed under seal. 3 Entire Agreement. This Agreement, including Exhibit A and Exhibit B hereto, contains the entire and only agreement between you and the Company with respect to the subject matter hereof, superseding any previous oral or written communications, representations, understandings, or agreements with the Company or any officer or representative hereof. In the event of any inconsistency between this Agreement and any other contract between you and the Company, the provisions of this Agreement will prevail. Binding on Successors & Assigns. This agreement will be binding upon your heirs, assigns, executors, administrators and representatives, and the provisions of this Agreement will inure to the benefit of and be binding on the successors and assigns of the Company Other Terms. (a) Your obligations under this Agreement will continue in accordance with its express terms regardless of any changes in your title, position, duties, salary, compensation or benefits or other terms and conditions of your employment by the Company. Your obligations under this Agreement will survive the termination of your employment by the Company regardless of the manner of or reasons for such termination, and regardless of whether such termination constitutes a breach of any other agreement you may have with the Company. You expressly consent to be bound by the provisions of this Agreement for the benefit of the Company or any parent, subsidiary or affiliate to whose employ you may be transferred without the necessity that this Agreement be re-signed at the time of such transfer. You agree to provide a copy of this Agreement to any prospective employer, partner or coventurer prior to entering into an employment, partnership or other business relationship with such person or entity. (b) If any provision of this Agreement is determined to be unenforceable by any court of competent jurisdiction by reason of its extending for too great a period of time or over too large a geographic area or over too great a range of activities, such provision will be interpreted to extend only over the maximum period of time, geographic area or range of activities as to which it may be enforceable. If, after application of the immediately preceding sentence, any provision of this Agreement shall be determined to be invalid, illegal or otherwise unenforceable by any court of competent jurisdiction, the validity, legality and enforceability of the other provisions of this Agreement shall not be affected thereby. Except as otherwise provided in this paragraph, any invalid, illegal or unenforceable provision of this Agreement shall be severable, and after any such severance, all other provisions hereof shall remain in full force and effect. (c) You acknowledge and agree that violation of this Agreement by you would cause irreparable harm to the Company not adequately compensable by money damages alone, and you therefore agree that, in addition to all other remedies available to the Company at law, in equity or otherwise, the Company shall be entitled to injunctive relief to prevent an actual or threatened violation of this Agreement and to enforce the provisions hereof, without showing or proving any actual damage to the Company or posting any bond in connection therewith. (d) No failure by the Company to insist upon strict compliance with any of the terms, covenants, or conditions hereof, and no delay or omission by the Company in exercising any right under this Agreement, will operate as a waiver of such terms, covenants, conditions or rights. A waiver or consent given by the Company on any one occasion is effective only in that instance and will not be construed as a bar to or waiver of any right on any other occasion. Accepted:Executed on behalf of Exa Corporation: /s/ Suresh Sundaram /s/ Stephen A. Remondi Name: Suresh Sundaram Name: Stephen A. Remondi Title: SVP, Products & Marketing Title: Chief Executive Officer Date: June 4, 2016 Date: June 8, 2016 4 Exhibit A to
